Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	
					DETAILED ACTION
	Note new examiner due to transfer.

				           CLAIM OBJECTION
	The recited “100%” in the last line of claim 70 is objected and “100% by weight”
is suggested for consistency.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 70-77 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ),
second paragraph, as being indefinite for failing to particularly point out and distinctly
claim the subject matter which the inventor or a joint inventor (or for applications subject
to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 70 recites “about 40 to about 60% by weight of epoxy resin” and “about 50 to about 80% by weight of ammonium sulfate” with a total amount not exceeding 100% which is confusing since presence of more than about
50% by weight of epoxy resin would not be possible due to a minimum
amount (i.e., about 50% by weight) of the ammonium sulfate.  Also, presence of more than about 60% by weight of the ammonium sulfate would not be possible due to a minimum amount (i.e., about 40% by weight) of epoxy resin.
	Claims 71-77 depend from the indefinite claim 70 would be also indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 70 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over English abstract of JP359191746 A (Oct. 30, 1984) with a full JP 59-191746 (1984-191746) in view of Fan et al. (US 2005/0054754 A1) and Budnaitis (US 5,830,565).
English abstract of JP teaches a flame-retardant resin composition comprising 5-70% of a coated ammonium sulfate based on a total amount of a composition and polyolefin resin or epoxy resin.  The instantly recited “comprising” would permit the coating on ammonium sulfate.
Thus, an amount of the epoxy resin would be about 30-95%.  Amounts of ammonium sulfate and epoxy resin would fall within scope of the invention and thus the recited amounts would have been obvious.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  In re Woodruff, 919F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).   See MPEP 2144.05.
The existence of overlapping or encompassing ranges shifts the burden to the applicant to show that his invention would have not been obvious.  In re Peterson, 315 F.3d at 1330 (Fed. Cir. 2003).
Further the full JP further teaches polyolefin resin A and epoxy resin B at cols. 13-14 of page 4 as evidenced by the English abstract of JP teaching the polyolefin resin or epoxy resin.  The full JP further teaches ammonium sulfate powder having a size of 50-150 µm at a lower portion of col. 16 at page 5 and a composition comprising 40% or 45% of the epoxy resin B and 60% or 55% of the ammonium sulfate, respectively, in examples 5 and 6 of table 1 which would meet the instant amounts.
A full JP teaches utilization of a standard flammability test UL 94 in table 1 at page 5.
The instant invention further recites a particle size of 20-70 µm for the ammonium sulfate and other additives such as stabilizers over JP.
Fan et al. teach flame-retardant ammonium sulfate powder having a size of less
than 80 microns in [0026].
Utilization of a stabilizer in a polymer composition is well-known in the art.
	Budnaitis teaches a composition comprising epoxy resin, flame retardant and Irganox 1010 stabilizer (i.e., antioxidant) at col. 18, lines 59-64.
	Thus, it would have been obvious to one skilled in the art at the time of invention
to utilize the instantly recited amounts of the epoxy resin and ammonium sulfate having a particle size taught by Fan et al. in JP since JP teaches amounts of ammonium sulfate and epoxy resin falling within scope of the invention and ammonium sulfate powder having a size of 50-150 µm overlapping the instant size which is well-known as taught by Fan et al. and further to utilize Irganox 1010 stabilizer (antioxidant) taught by Budnaitis in JP thereof in order to provide a protection against oxidation absent showing otherwise.
	Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 71-77 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over English abstract of JP359191746 A (Oct. 30, 1984) with a full JP 59-191746 (1984-191746) in view of Fan et al. (US 2005/0054754 A1) and Budnaitis (US 5,830,565) as applied to claim 70 above, and further in view of Yeadon et al. (US 3,396,129), Grabhoefer et al. (US 4,508,774) and/or Riman et al. (US 9,868,667).
The instant invention further recites ASTM E-84 test and FAR 25 853 over JP.
Yeadon et al. teach UL and ASTM E 84-61 for a flammability test at col. 10, lines
9-10.
Grabhoefer et al. teach UL 94 and FAR 25 853 for a flammability test at top of col. 9.
Although the instant application has an earlier effective filing date than Riman et
al., Riman et al. can be used as a teaching reference for the art well-known standard
method a flammability test. Riman et al. teach ASTM E-84 for a flammability test in
table 5 at col. 28.
Thus, it would have been obvious to one skilled in the art at the time of invention to utilize the art well-known standard testing methods taught by Yeadon et al., Grabhoefer et al. and/or Riman et al. in JP, Fan et al. and Budnaitis thereof absent showing otherwise.
The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
JP further teaches UL 94, V-0 rating in the table 1 and thus the above discussed composition of JP would be expected to pass the flame test when the instantly recited standard testing methods are utilized.
Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from those of JP. See In re Best, 195 USPQ 430, 433 (CCPA 1977). Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968). Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002). See MPEP 2112.01.
Whether the rejection is based on “inherency” under 35 U.S.C. 102, or “prima facie obviousness” under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same. In re Fitzgerald, 619 F.2d 67, 70 (CCPA 1980) (quoting) In re Best, 562 F.2d 1252, 1255 (CCPA 1977).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/July 13, 2022                                                      /TAE H YOON/                                                                                   Primary Examiner, Art Unit 1762